DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7 and 11-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowert (WO 2016/134321).
Regarding claims 1-4, 6-7 and 11-13, 15-17 and 19-20, Kowert teaches a distance measuring apparatus comprising:
an optical signal generator (102) that generates a distance measurement optical signal for measuring a distance to a target object (para. 34);
a collimator (206) converts the distance measurement optical signal generated by the optical signal generator to a collimated light (para. 51);
a beam diameter change part (208) that is able to change a beam diameter of the collimated light emitted by the collimator (para. 51);
an emission control part (108) that controls an emission direction of the collimated light with the beam diameter thereof changed by the beam diameter change part;
a controller that controls changing of the beam diameter by the beam diameter change part according to emission direction of an outgoing light emitted from the distance measurement apparatus to outside thereof (para. 75);
wherein the beam change part includes a storage that stores the emission direction of the outgoing light in association with a beam diameter thereof, and
the controller identifies an area in the storage storing the beam diameter of the outgoing light to be changed, based on an identifier indicating the emission direction of the outgoing light to be changed, when controlling the beam diameter change part to change the beam diameter of the outgoing light, and changes the beam diameter of the outgoing light to be changed by changing the identified area in the storage (para. 74-75) [claim 2];
wherein the controller controls the beam diameter change part to set a beam diameter of a first outgoing light to a first beam diameter, and 
	when an object is detected by the first outgoing light, set a beam diameter of a second outgoing light to a second beam diameter smaller than the first beam diameter, such that remeasurement with using the second outgoing light on an area wherein the object is detected is to be performed (para. 75) [claims 3, 16];
	wherein when presence of an object is detected within a predetermined range from the distance measurement apparatus using two threshold values,
	the controller controls the beam diameter change part to set the beam diameter of the second outgoing light to be smaller than the beam diameter of the first outgoing light, such that remeasurement on an area including the object detected within the predetermined range is to be performed (para. 48) [claims 4, 17];
	wherein the controller controls the beam diameter change part to decrease the beam diameter of an outgoing light that is to be reflected on a target object to be measured based on a distance between the distance measurement apparatus and the target object to be measured (where an object 120 is determined to be relatively close to the device 100…the divergence of the beam can be decreased -para. 48) [claims 6, 19];
	wherein the beam diameter change control part controls the beam diameter change part to increase the beam diameter of an outgoing light for measuring an area including a detected plan when the plane is detected from a plurality of items of measurement data (para. 63) [claims 7, 20];
	wherein the controller obtains the emission direction of the outgoing light notification from the emission direction control part or based on time information (para. 38) [claim 13];
	wherein the emission direction control part includes a lens (208) to refract the collimated light having the beam diameter changed [claim 15].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowert in view of Yamashita (US Pub. No. 2013/0092837).
Regarding claims 8 and 10, Kowert teaches all the claimed limitations except for an environmental information storage part that holds shape of a target object that needs to be detected, wherein when an object is detected by outgoing light, the controller refers to the environmental information storage part and controls the beam diameter change part to set the beam diameter of the outgoing light emitted in a direction in which the object is detected is smaller than a size of the target object to be detected [claim 8]; wherein the environmental information storage part further holds information on position and size of a part constituting the target object to be detected, and the controller determines the beam diameter of the outgoing light according to a size part constituting the target object to be detected after the target object is detected [claim 10].
Yamashita teaches a distance measurement apparatus comprising an environmental information storage part that holds shape of a target object that needs to be detected, wherein
when an object is detected by outgoing light, the controller refers to the environmental information storage part and controls the beam diameter change part to set the beam diameter of the outgoing light emitted in a direction in which the object is detected is smaller than a size of the target object to be detected; wherein the environmental information storage part further holds information on position and size of a part constituting the target object to be detected, and the controller determines the beam diameter of the outgoing light according to a size part constituting the target object to be detected after the target object is detected (para. 86). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of environmental information storage parts as taught within said distance measurement apparatus in order to facilitate an accurate detection of target objects.
Regarding claim 9, Kowert, as modified by Yamashita, teaches all the claimed limitations except for a plurality of environmental information storage parts, each holding a different size of the target object to be detected, wherein the controller refers to the environmental information storage parts in descending order of sizes of the target objects to be detected held therein. Yamashita further teaches a distance measurement apparatus comprising a plurality of environmental information storage parts, each holding a different size of the target object to be detected, wherein the controller refers to the environmental information storage parts in descending order of sizes of the target objects to be detected held therein (para. 86). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of environmental information storage parts as taught within said distance measurement apparatus in order to facilitate an accurate detection of target objects.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowert in view of Liu et al. (US Pub. No. 2016/0187248).
Regarding claim 14, Kowert teaches all the claimed limitations except for the beam diameter change part includes a variable magnification beam expander, however variable magnification beam expander is well-known to one having an ordinary skill in the art as evidence by the teaching of Liu (para. 75). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a variable magnification beam expander for said beam diameter change part in order to facilitate the changing of the beam diameter.
Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852